ATTACHMENT TO NOTICE OF ALLOWABILITY
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021 has been entered.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 1, the prior art of record teaches many of the elements of the claimed invention, including a medical image-processing apparatus comprising processing circuitry configured to acquire image data including a blood vessel of a subject, acquire an index value relating to blood flow at each position of the blood vessel by performing fluid analysis of a structure of the blood vessel included in the acquired image data, acquire switching information to switch color information for displaying the index value, the switching information being information that determines a situation in winch the index value is to be displayed, generate a result image in which pixel values reflecting the index value are assigned in color information according to the switching information, for as an image indicating a blood vessel of the subject, and cause a display to display the result image.

With respect to Claim 18, the prior art of record teaches many of the elements of the claimed invention, including an X-ray computerized-tomography (CT) apparatus comprising processing circuitry configured to acquire image data including a blood vessel of a subject, acquire an index value relating to blood flow at each position of the blood vessel by performing fluid analysis of a structure of the blood vessel included in the acquired image data, acquire switching information to switch color information for displaying the index value, the switching information being information that determines a situation in which the index value is to be displayed, and generate a color image as an image indicating a blood vessel of the subject, and cause a display to display the color image.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein the processing circuitry is further configured to change a color table to assign different colors according to a difference in the index value based on the switching information, such that the result image is generated using the changed color table, in the manner as required by Claim 18.
With respect to Claim 19, the prior art of record teaches many of the elements of the claimed invention, including a medical image-processing method comprising: acquiring image data that includes a blood vessel of a subject; acquiring an index value 
However, the prior art of record fails to teach or fairly suggest the method further comprising the step of changing a color table to assign different colors according to a difference in the index value based on the switching information, such that the result image is generated using the changed color table, in the manner as required by Claim 19.
Claims 2-17 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Applicant Amendment, filed 03/16/2021, with respect to 35 USC 112 and prior art rejections of the claims, have been fully considered and are persuasive.  The 35 USC 112 and prior art rejections of the claims, have been overcome by the amendment. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053.  The examiner can normally be reached on M/W/Th/F contact 11a-4p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        08/02/2021